Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Murray on 5/17/2022.
The application has been amended as follows: 
 Cancel claims 11-15.

 (End of Examiner’s Amendment)








Examiner’s Statement of Reason for Allowance

Claims 1, 3-10,16 and 18-20  are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various loudspeakers thereon, for example US 2015/0086048 is the closest prior art and teaches a loudspeaker (figs. 1A, 1B, 4A, 4B) comprising: a
first elastic panel (fig. 1B, not numbered a panel between item 123 and item 116); a
second elastic panel (fig. 1B, item 121); a first layer (fig. 1B, polymer interlayer 123)
affixed between the first elastic panel and the second elastic panel to form a combined
panel; and at least one force actuator (fig. 4A, 4B, items 410a-410d, para. 52) located at
a surface of the first elastic panel; and wherein, in response to an input signal, the at
least one force actuator is driven to induce a bending motion in the combined panel to
generate sound (abstract, para. 6-8, 51, 52, 54). However, the prior art of record fails to teach claim 1, a loudspeaker comprising: wherein the viscoelastic material is positioned in a prescribed sub region of the first elastic panel to dampen the response of a specific bending mode of the combined panel  and combined with all other limitations of claim 1; and claim 16, a method for using a loudspeaker comprising wherein the viscoelastic material is positioned in a prescribed sub region of the first elastic panel to dampen the response of a specific bending mode of the combined panel and combined with all other limitations of claim 16. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699